DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2019 and 06/11/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim 16 recites computer-readable media.  The description of the computer readable storage media in the specification does not limit the claim language to only non-transitory computer readable storage media.  The specification describes what the computer readable media may include, but it is not limited to that description (P[0037], P[00157], P[00159]). 
 A claim drawn to such a computer readable medium that could cover both transitory  and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory” to the claim. (Kappos Memo 1/26/2010).
	Claims 16-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significant more.
	Regarding claim 16, claim 16 is a directed to a system comprising a processor to perform operations, which is/are one of the statutory categories of invention. (Step1: YES)
	Under Step 2A – Prong 1:
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements claim 16 including “collecting a group of magnetic field…”, “matching relative changes in the group of magnetic field…”, “ordering a group of path segments…”, and “determining the path…”, are considered to be mental processes steps. Theses steps fall into the mental processes grouping of abstract ideas as theses claim limitations could be done mentally for example using a pen and paper to calculate values or just collects measurements (like from a printout or a database) and determine a solution based on the observational data. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
	The limitations of “collecting a group of magnetic field…”, “matching relative changes in the group of magnetic field…”, “ordering a group of path segments…”, and “determining the path…”, as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “collecting a group of magnetic field…”, “matching relative changes in the group of magnetic field…”, “ordering a group of path segments…”, and “determining the path…” in context of this claim encompassed user collecting, matching, ordering and determining the path, If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping abstract ideas. Accordingly, the claim recites an abstract idea.
	Under Step 2A – Prong 2:
	The judicial exception is not integrated into practical application. Claim 16 does not recite any additional elements and every steps is considered a mental process step. Accordingly, there are no additional elements that would integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
	Under Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application. Claim 16 is not patent eligible.
	Regarding dependent claims 17-20, they do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore the dependent claims are directed to an abstract idea. Thus, claims 16-20 are not patent-eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Noethlings (US20180274931A1).
	Claim.1 Noethlings discloses a mobile device (see at least fig.1, p19, element 1 is a mobile device), comprising: a processor (see at least fig.1,  p21-22, a processor); and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (see at least fig.1,  p21-22, a processor, p21-22, p24), comprising: measuring a magnetic field intensity and a magnetic field vector at defined intervals, resulting in a sequence of magnetic field measurements (see at least fig.1, element 10 is a magnetic sensor, p20, a magnetic sensor 10 (also called position sensor or magnetometer) for sensing at least one magnetic field vector at the position of the mobile device 1, p23, the magnetic magnitude, i.e. the absolute value of the magnetic field intensity, and a further magnetic parameter used for the position determination); matching relative changes in the magnetic field measurements to a fingerprint signal map and based on the matching, determining a path segment that is a portion of a path traversed by the mobile device (see at least fig.1, p24, the position determination device 20 further comprises a comparison circuitry 23 that compares the determined  magnetic magnitude with a predetermined magnetic map of a region around the magnetic sensor to obtain a first estimate of the sensor position and that compares the determined further magnetic parameter with a corresponding predetermined further parameter map of a region, p25, the magnetic magnitude of the magnetic field vector at the premise, e.g. the shopping mall, which represents the Earth’s magnetic, p32); ordering a group of path segments, comprising the path segment, based on index numbers associated with respective magnetic field measurements of the group of path segments, resulting in an ordered group of path segments; and determining the path traversed by the mobile device by determining a path associated with the ordered group of path segments (see at least fig.1-2, p27, the required map are obtained by the position determination device 20 for a region around the magnetic sensor 10, the region may be the complete premise, e.g. a complete building such as a complete shopping mall, but may also be a map of only a portion thereof, such as the map of a particular wing of the building or of the floor where the mobile device currently is, the region should be large, p29-30, a weight determination circuitry 24 that determines weight information indicating the reliability of the first and/or second estimate of the sensor position and/or the relative weight of the first estimate with respect to the second estimate, p31-32).
Claim.6 Noethlings discloses wherein the fingerprint signal map is stored in a data store on the mobile deivce (see at least fig.1-2, p24, these maps may be pre-stored on the mobile device 1, p32-33, p40).
	Claim.7 Noethlings discloses wherein the measuring the magnetic field intensity and the magnetic field vector is performed by a magnetometer(see at least fig.1, element 10 is a magnetic sensor, p20, a magnetic sensor 10 (also called position sensor or magnetometer) for sensing at least one magnetic field vector at the position of the mobile device 1, p23, the magnetic magnitude, i.e. the absolute value of the magnetic field intensity, and a further magnetic parameter used for the position determination).
Claim.16  Noethlings discloses a computer-readable storage device storing computer-executable instructions that, in response to execution, cause a system comprising a processor to perform operations (see at least fig.1, p69, p21, the processor may also be programmable so that the functions are realized by program code that is carried out by the processor to carry out said functions), comprising: collecting a group of magnetic field measurements, wherein each magnetic field measurement of the group of magnetic field measurements is collected after a respective predefined time interval (see at least fig.1, element 10 is a magnetic sensor, p20, a magnetic sensor 10 (also called position sensor or magnetometer) for sensing at least one magnetic field vector at the position of the mobile device 1, p23, the magnetic magnitude, i.e. the absolute value of the magnetic field intensity, and a further magnetic parameter used for the position determination); matching relative changes in the group of magnetic field measurements to a relative magnetic field levels associated with a fingerprint signal map and based on the matching, determining a path segment that is a portion of a path that has been traversed by a mobile device (see at least fig.1, p24, the position determination device 20 further comprises a comparison circuitry 23 that compares the determined  magnetic magnitude with a predetermined magnetic map of a region around the magnetic sensor to obtain a first estimate of the sensor position and that compares the determined further magnetic parameter with a corresponding predetermined further parameter map of a region, p25, the magnetic magnitude of the magnetic field vector at the premise, e.g. the shopping mall, which represents the Earth’s magnetic, p32); ordering a group of path segments, comprising the path segment, based on index numbers associated with respective magnetic field measurements of the group of path segments, resulting in an ordered group of path segments; and determining the path traversed by the mobile device by determining a path associated with the ordered group of path segments (see at least fig.1-2, p27, the required map are obtained by the position determination device 20 for a region around the magnetic sensor 10, the region may be the complete premise, e.g. a complete building such as a complete shopping mall, but may also be a map of only a portion thereof, such as the map of a particular wing of the building or of the floor where the mobile device currently is, the region should be large, p29-30, a weight determination circuitry 24 that determines weight information indicating the reliability of the first and/or second estimate of the sensor position and/or the relative weight of the first estimate with respect to the second estimate, p31-32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noethlings (US20180274931A1) as applied to claims 1, 16 above, and further in view of Yongtao (CN106092095A).
	Claim.2 Noethlings does not discloses wherein the index numbers are associated with a time stamp based on times that the magnetic field measurement were obtained.
	However, Yongtao discloses wherein the index numbers are associated with a time stamp based on times that the magnetic field measurement were obtained (see at least p13, a built-in magnetometer to collect geomagnetic intensity data at the center of each grid for a period of time, p36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Noethlings to include wherein the index numbers are associated with a time stamp based on times that the magnetic field measurement were obtained by Yongtao in order to obtain multiple sensor data that is built-in to perform indoor positioning of a user (see Yongtao’s p2).
	Claim.3 Noethlings does not discloses wherein the operations further comprise: generating the fingerprint signal map by taking fingerprint signal measurement while traversing a predetermined survey path at predetermined time intervals.
However, Yongtao discloses wherein the operations further comprise: generating the fingerprint signal map by taking fingerprint signal measurement while traversing a predetermined survey path at predetermined time intervals (see at least p13, a built-in magnetometer to collect geomagnetic intensity data at the center of each grid for a period of time, p36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Noethlings to include wherein the operations further comprise: generating the fingerprint signal map by taking fingerprint signal measurement while traversing a predetermined survey path at predetermined time intervals by Yongtao in order to obtain multiple sensor data that is built-in to perform indoor positioning of a user (see Yongtao’s p2).
	Claim.4 Noethlings does not discloses wherein the generating the fingerprint signal map comprises: matching a fingerprint signal to a location based on a time stamp of the fingerprint signal and a time period between two direction changes of the mobile device.
However, Yongtao discloses wherein the generating the fingerprint signal map comprises: matching a fingerprint signal to a location based on a time stamp of the fingerprint signal and a time period between two direction changes of the mobile device (see at least p13, a built-in magnetometer to collect geomagnetic intensity data at the center of each grid for a period of time, p6, discern the direction of motion, p17 p36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Noethlings to include wherein the generating the fingerprint signal map comprises: matching a fingerprint signal to a location based on a time stamp of the fingerprint signal and a time period between two direction changes of the mobile device by Yongtao in order to obtain multiple sensor data that is built-in to perform indoor positioning of a user (see Yongtao’s p2).
	Claim.5 Noethlings does not discloses wherein the operations further comprise: applying a piecewise aggregate approximation to the fingerprint signal map to reduce data dimensionality of the fingerprint signal map.
However, Yongtao discloses wherein the operations further comprise: applying a piecewise aggregate approximation to the fingerprint signal map to reduce data dimensionality of the fingerprint signal map (see at least p13, a built-in magnetometer to collect geomagnetic intensity data at the center of each grid for a period of time, p6, discern the direction of motion, p17 p36, p51).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Noethlings to include wherein the operations further comprise: applying a piecewise aggregate approximation to the fingerprint signal map to reduce data dimensionality of the fingerprint signal map by Yongtao in order to obtain multiple sensor data that is built-in to perform indoor positioning of a user (see Yongtao’s p2).
	Claim.8 Noethlings does not discloses wherein lengths of the defined intervals are based on respective determined walking speeds.
However, Yongtao discloses wherein lengths of the defined intervals are based on respective determined walking speeds (see at least p13, a built-in magnetometer to collect geomagnetic intensity data at the center of each grid for a period of time, p6, discern the direction of motion, p17, walk with the smartphone, detects the steps and estimates the step size, p39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Noethlings to include wherein lengths of the defined intervals are based on respective determined walking speeds by Yongtao in order to obtain multiple sensor data that is built-in to perform indoor positioning of a user (see Yongtao’s p2).
	Claim.9 Noethlings does not discloses wherein the operations further comprise: measuring a received signal strength indicator associated with a Wi-Fi signal; and constraining a location of the path segment based on the received signal strength indicator.
However, Yongtao discloses wherein the operations further comprise: measuring a received signal strength indicator associated with a Wi-Fi signal; and constraining a location of the path segment based on the received signal strength indicator (see at least p13, a built-in magnetometer to collect geomagnetic intensity data at the center of each grid for a period of time, p6, discern the direction of motion, p6-7, use the geomagnetic field strength as a fingerprint to locate using the fingerprint method, p14, ).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Noethlings to include wherein the operations further comprise: measuring a received signal strength indicator associated with a Wi-Fi signal; and constraining a location of the path segment based on the received signal strength indicator by Yongtao in order to obtain multiple sensor data that is built-in to perform indoor positioning of a user (see Yongtao’s p2).
	Claim.10 Noethlings discloses a method (see at least fig.1, abstract, p19, element 1 is a mobile device), comprising: measuring, using a magnetometer of a mobile device comprising a processor, a magnetic field intensity and magnetic field vector at predetermined intervals, resulting in a sequence of magnetic field measurements (see at least fig.1, element 10 is a magnetic sensor, p20, a magnetic sensor 10 (also called position sensor or magnetometer) for sensing at least one magnetic field vector at the position of the mobile device 1, p23, the magnetic magnitude, i.e. the absolute value of the magnetic field intensity, and a further magnetic parameter used for the position determination).
Noethlings does not discloses determining, using a pedometer sensor of the mobile device, a number of steps taken and an orientation of the steps; matching, by the mobile device, relative changes in the magnetic field measurements to a fingerprint signal map; and based on the matching, the number of steps and the orientation of the steps, determining, by the mobile device, a location of the mobile device.
However, Yongtao discloses determining, using a pedometer sensor of the mobile device, a number of steps taken and an orientation of the steps; matching, by the mobile device, relative changes in the magnetic field measurements to a fingerprint signal map; and based on the matching, the number of steps and the orientation of the steps, determining, by the mobile device, a location of the mobile device (see at least p13, a built-in magnetometer to collect geomagnetic intensity data at the center of each grid for a period of time, p29, the magnetometer built in the mobile phone to obtain geomagnetic intensity data, uses an acceleration sensor to obtain step detection and step length estimation, and uses a gyroscope to obtain motion the angle between the direction and the true north direction, p4, p36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Noethlings to include determining, using a pedometer sensor of the mobile device, a number of steps taken and an orientation of the steps; matching, by the mobile device, relative changes in the magnetic field measurements to a fingerprint signal map; and based on the matching, the number of steps and the orientation of the steps, determining, by the mobile device, a location of the mobile device by Yongtao in order to obtain multiple sensor data that is built-in to perform indoor positioning of a user (see Yongtao’s p2).
	Claim.11 Noethlings does not discloses further comprising: generating, by the mobile device, the fingerprint signal map by determining fingerprint signal measurement while traversing a predetermined survey path, and wherein the fingerprint signal map comprises a lattice of nodes, wherein each node of the lattice of nodes has an associated fingerprint signal measurement.
However, Yongtao discloses further comprising: generating, by the mobile device, the fingerprint signal map by determining fingerprint signal measurement while traversing a predetermined survey path, and wherein the fingerprint signal map comprises a lattice of nodes, wherein each node of the lattice of nodes has an associated fingerprint signal measurement (see at least p13, a built-in magnetometer to collect geomagnetic intensity data at the center of each grid for a period of time, p6, discern the direction of motion, p12, p17 p36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Noethlings to include further comprising: generating, by the mobile device, the fingerprint signal map by determining fingerprint signal measurement while traversing a predetermined survey path, and wherein the fingerprint signal map comprises a lattice of nodes, wherein each node of the lattice of nodes has an associated fingerprint signal measurement by Yongtao in order to obtain multiple sensor data that is built-in to perform indoor positioning of a user (see Yongtao’s p2).
	Claim.12 Noethlings does not discloses wherein each node of the lattice of nodes is labeled with a respective location based on an output of the pedometer sensor.
However, Yongtao discloses wherein each node of the lattice of nodes is labeled with a respective location based on an output of the pedometer sensor (see at least p13, a built-in magnetometer to collect geomagnetic intensity data at the center of each grid for a period of time, p29, the magnetometer built in the mobile phone to obtain geomagnetic intensity data, uses an acceleration sensor to obtain step detection and step length estimation, and uses a gyroscope to obtain motion the angle between the direction and the true north direction, p4, p36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Noethlings to include wherein each node of the lattice of nodes is labeled with a respective location based on an output of the pedometer sensor by Yongtao in order to obtain multiple sensor data that is built-in to perform indoor positioning of a user (see Yongtao’s p2).
	Claim.13 Noethlings does not discloses wherein the determining the location of the mobile device comprises determining at which node of the lattice of nodes that the mobile device is located.
However, Yongtao discloses wherein the determining the location of the mobile device comprises determining at which node of the lattice of nodes that the mobile device is located (see at least p13, a built-in magnetometer to collect geomagnetic intensity data at the center of each grid for a period of time, p6, discern the direction of motion, p12, p17 p36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Noethlings to include wherein the determining the location of the mobile device comprises determining at which node of the lattice of nodes that the mobile device is located by Yongtao in order to obtain multiple sensor data that is built-in to perform indoor positioning of a user (see Yongtao’s p2).
	Claim.14 Noethlings does not discloses further comprising: calibrating, by the mobile device, a step model associated with a walking distance and a step length based on the number of steps taken, the orientation of the steps and a relative change in the magnetic field measurements along a walking path.
However, Yongtao discloses further comprising: calibrating, by the mobile device, a step model associated with a walking distance and a step length based on the number of steps taken, the orientation of the steps and a relative change in the magnetic field measurements along a walking path (see at least p13, a built-in magnetometer to collect geomagnetic intensity data at the center of each grid for a period of time, p29, the magnetometer built in the mobile phone to obtain geomagnetic intensity data, uses an acceleration sensor to obtain step detection and step length estimation, and uses a gyroscope to obtain motion the angle between the direction and the true north direction, p4, p36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Noethlings to include further comprising: calibrating, by the mobile device, a step model associated with a walking distance and a step length based on the number of steps taken, the orientation of the steps and a relative change in the magnetic field measurements along a walking path by Yongtao in order to obtain multiple sensor data that is built-in to perform indoor positioning of a user (see Yongtao’s p2).
	Claim.15 Noethlings does not discloses further comprising: measuring, by the mobile device, a received signal strength indicator associated with a Wi-Fi signal; and constraining, by the mobile device, a location of the path segment based on the received signal strength indicator.
However, Yongtao discloses further comprising: measuring, by the mobile device, a received signal strength indicator associated with a Wi-Fi signal; and constraining, by the mobile device, a location of the path segment based on the received signal strength indicator (see at least p13, a built-in magnetometer to collect geomagnetic intensity data at the center of each grid for a period of time, p6, discern the direction of motion, p6-7, use the geomagnetic field strength as a fingerprint to locate using the fingerprint method, p14, ).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Noethlings to include further comprising: measuring, by the mobile device, a received signal strength indicator associated with a Wi-Fi signal; and constraining, by the mobile device, a location of the path segment based on the received signal strength indicator by Yongtao in order to obtain multiple sensor data that is built-in to perform indoor positioning of a user (see Yongtao’s p2).
	Claim.17 Noethlings does not discloses wherein the operations further comprise: generating the fingerprint signal map by taking fingerprint signal measurements while traversing a predetermined survey path at predetermined time intervals.
However, Yongtao discloses wherein the operations further comprise: generating the fingerprint signal map by taking fingerprint signal measurements while traversing a predetermined survey path at predetermined time intervals (see at least p13, a built-in magnetometer to collect geomagnetic intensity data at the center of each grid for a period of time, p36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Noethlings to include wherein the operations further comprise: generating the fingerprint signal map by taking fingerprint signal measurements while traversing a predetermined survey path at predetermined time intervals  by Yongtao in order to obtain multiple sensor data that is built-in to perform indoor positioning of a user (see Yongtao’s p2).
	Claim.18 Noethlings does not discloses wherein the index numbers are associated with time stamps based on respective times that the group of magnetic field measurements were obtained.
However, Yongtao discloses wherein the index numbers are associated with time stamps based on respective times that the group of magnetic field measurements were obtained (see at least p13, a built-in magnetometer to collect geomagnetic intensity data at the center of each grid for a period of time, p36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Noethlings to include wherein the index numbers are associated with time stamps based on respective times that the group of magnetic field measurements were obtained by Yongtao in order to obtain multiple sensor data that is built-in to perform indoor positioning of a user (see Yongtao’s p2).
	Claim.19 Noethlings does not discloses wherein the operations further comprise: matching a fingerprint signal measurement to a location based on a time stamp of the fingerprint signal and a time period between two direction changes of the mobile device.
However, Yongtao discloses wherein the operations further comprise: matching a fingerprint signal measurement to a location based on a time stamp of the fingerprint signal and a time period between two direction changes of the mobile device (see at least p13, a built-in magnetometer to collect geomagnetic intensity data at the center of each grid for a period of time, p6, discern the direction of motion, p17 p36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Noethlings to include wherein the operations further comprise: matching a fingerprint signal measurement to a location based on a time stamp of the fingerprint signal and a time period between two direction changes of the mobile device by Yongtao in order to obtain multiple sensor data that is built-in to perform indoor positioning of a user (see Yongtao’s p2).
	Claim.20 Noethlings does not discloses wherein the operations further comprise: measuring a received signal strength indicator associated with a radio signal; and constraining a location of the path segment based on the received signal strength indicator.
However, Yongtao discloses wherein the operations further comprise: measuring a received signal strength indicator associated with a radio signal; and constraining a location of the path segment based on the received signal strength indicator (see at least p13, a built-in magnetometer to collect geomagnetic intensity data at the center of each grid for a period of time, p6, discern the direction of motion, p6-7, use the geomagnetic field strength as a fingerprint to locate using the fingerprint method, p14, ).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Noethlings to include wherein the operations further comprise: measuring a received signal strength indicator associated with a radio signal; and constraining a location of the path segment based on the received signal strength indicator by Yongtao in order to obtain multiple sensor data that is built-in to perform indoor positioning of a user (see Yongtao’s p2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662